Citation Nr: 1628191	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-27 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that rating decision, the RO declined to reopen a previously denied claim for service connection for residuals of a back injury.  The RO reopened the matter in an October 2011 statement of the case (SOC), but confirmed and continued the denial of the underlying claim.  

In August 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In October 2015, the Board remanded the case to the RO for further development and adjudicative action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a lumbar spine disorder.  He asserts that he injured his low back during his period of service when he fell down a telephone pole and landed on his back on top of a fence.  He believes that his currently diagnosed lumbar spine disorder is related to that in-service injury.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim. 

The Veteran's claim was remanded for additional development in October 2015.  The Veteran had a VA examination in November 2015 and the VA examiner submitted an addendum in January 2016.  The VA examiner opined in November 2015 that the Veteran's in-service back injury resolved and that he has a pre-existing developmental condition of spondylolisthesis.  The VA examiner also noted that private imaging from 1972 confirmed the presence of spondylolisthesis and that he worked for a number of years doing an active job at the post office.  The Board notes, however, that a November 2015 x-ray report noted a diagnosis of spondylolysis.  In the January 2016 addendum, the VA examiner opined that the opinion by the Veteran's private doctor that related his back condition to service was flawed because it failed to account for the Veteran's pre-existing condition of spondylolysis.  The VA examiner opined that the Veteran's condition could have been aggravated by service, but the fact that he worked for the post office doing an active occupation indicates that the aggravation abated. 

The Board is concerned that the VA examiner's findings alternate without explanation between characterizing the congenital condition as spondylolysis and spondylolisthesis.  While the VA examiner may feel that these conditions are related or even refer to the same condition, this is not explained in the report.

Furthermore, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303(c), 4.9 (2015).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In addition, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

In light of the foregoing, a clarifying opinion is necessary.  The RO must obtain an opinion which addresses whether the condition that the VA examiner described as a pre-existing developmental condition, is considered a congenital defect or a congenital disease.  While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his claimed disability.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, arrange for the November 2015 VA examination to provide an addendum opinion or for a VA examination to be conducted by an examiner with appropriate expertise for the purpose of evaluating the Veteran's spondylolisthesis. The claims file, including a copy of this remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should:

 	a) Identify any current back disorder.

b) Indicate whether any current back disorder (to include spondylolysis and/or spondylolisthesis) constitutes (i) a congenital disease, (ii) a congenital defect, or (iii) an acquired disease or injury;

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)

c) If the examiner determines that any diagnosed back disorder, to include spondylolysis and/or spondylolisthesis, is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect, to include the Veteran's reports of an in-service fall from a telephone pole;

d) If the examiner determines that any currently diagnosed back disorder, to include spondylolysis and/or spondylolisthesis, is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service, to include the Veteran's reports of an in-service fall from a telephone pole;

e) If any currently diagnosed back disorder, to include spondylolysis and/or spondylolisthesis, is not congenital in nature and/or did not preexist service, opine as to whether it is at least as likely as not (i.e. probability of 50 percent) that it originated during active duty or is in any other way causally related to his active duty service, to include the Veteran's reports of an in-service fall from a telephone pole.

In making all of the above determinations, the examiner should consider and discuss the Veteran's reported history and contentions, as well as any other pertinent medical nexus evidence of record.  

The rationale for all opinions expressed must be provided. If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

3.  After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






